                                 Case 2:21-cv-01093-RFB-EJY Document 12 Filed 08/11/21 Page 1 of 2



                             1   ALICE CAMPOS MERCADO
                                 Nevada Bar No. 4555
                             2   LEMONS, GRUNDY & EISENBERG
                                 6005 Plumas Street, Third Floor
                             3   Reno, Nevada 89519
                                 (775) 786-6868; (775) 786-9716 (fax)
                             4   acm@lge.net
                             5   Attorneys for Defendant
                                 CCLV Luxury Hotel, LLC
                             6

                             7
                                                            UNITED STATES DISTRICT COURT
                             8
                                                                    DISTRICT OF NEVADA
                             9

                         10
                                  HELEN SWARTZ, individually,                     Case No. 2:21-cv-01093-RFB-EJY
                         11
                                                     Plaintiff,                   STIPULATION TO EXTEND
                         12                                                       TIME TO FILE RESPONSE
                                  vs.                                             TO COMPLAINT AND ORDER
                         13                                                            (Second Request)
                                  CCLV LUXURY HOTEL, LLC,
                         14       a Delaware Limited Liability Company,
                         15                          Defendant.
                         16

                         17             Plaintiff HELEN SWARTZ and defendant CCLV LUXURY HOTEL, LLC, by and

                         18      through their respective counsel, hereby stipulate and agree that the time for service and filing of

                         19      an answer or other response by said defendant to the Complaint filed in the above-entitled action

                         20      may be extended from August 12, 2021 to September 13, 2021. Defendant seeks this extension
                         21      to give it additional time to review the Complaint allegations and to give the parties time to
                         22      discuss a potential non-litigated resolution of this matter. The requested extension was made
                         23      before the expiration of deadline to respond to the Complaint.
                         24      ///
                         25      ///
                         26      ///
                         27      ///
                         28      ///
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                 1
  RENO, NV 89519-6069
      (775) 786-6868
                                 Case 2:21-cv-01093-RFB-EJY Document 12 Filed 08/11/21 Page 2 of 2



                             1            This is defendant’s second request for an extension to file an answer or other response to
                             2   the Complaint.
                             3   DATED: August 10, 2021                                DATED: August 10, 2021
                             4   FULLER, FULLER & ASSOCIATES, PA                       LEMONS, GRUNDY & EISENBERG
                                  AND                                                  6005 Plumas Street, Third Floor
                             5   ROBERT P. SPRETNAK (NSB     135)                      Reno, NV 89519
                                 8275 S. Eastern Ave., Ste. 200                        (775) 786-6868
                             6   Las Vegas, NV 89123
                                 (702) 454-4900
                             7

                             8   By:    /s/ Robert P. Spretnak                         By:    /s/ Alice Campos Mercado
                                       Robert P. Spretnak                                    Alice Campos Mercado
                             9
                                       Attorneys for Plaintiff                               Attorneys for Defendant
                         10

                         11

                         12
                                                                              ORDER
                         13
                                          IT IS SO ORDERED.
                         14
                                          DATED this 11th day of August, 2021.
                         15

                         16
                                                                               _______________________________________
                         17                                                    HON. ELAYNA J. YOUCHAH
                                                                               UNITED STATES MAGISTRATE JUDGE
                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 LEMONS, GRUNDY
   & EISENBERG
A PROFESSIONAL CORPORATION
  6005 PLUMAS STREET
      THIRD FLOOR
                                                                                 2
  RENO, NV 89519-6069
      (775) 786-6868
